BUSSEY, Judge.
This is án original proceeding in which Robert Posey seeks an order of this Court •directing the authorities of Jefferson County, Oklahoma, to dismiss charges pending -against him, withdrawal of a detainer warrant placed against him with the prison ■officials of the State Penitentiary of Texas, where petitioner is currently confined by virtue of a judgment and sentence rendered ■against him assessing his punishment at life imprisonment.
Petitioner has not sought, nor does 'he now seek, a speedy trial under the appropriate habeas corpus ad prosequendum procedure as detailed and set forth in Dodd v. County Attorney, Beaver County, Okl. Cr., 416 P.2d 181, and cases cited therein, nor does he state any fact or ground sufficient to grant the relief prayed for. The writ prayed for is accordingly denied.
Writ denied.
BRETT, J., and NIX, P. J., concur.